DETAILED ACTION
This Office Action is in response to the application filed on August 21, 2019.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest receive a reconfiguration response message from the distributed unit indicating that the distributed unit has modified the UE radio bearer context, wherein the reconfiguration response message includes the first AP ID allocated by the device to uniquely identify the UE, the second AP ID allocated by the distributed unit to uniquely identify the UE, and a list of modified data radio bearers, as recited in independent claims 26 and 36.
The prior art of record does not teach or fairly suggest transmitting, by the distributed unit, a reconfiguration response message to the centralized unit indicating that the distributed unit has modified the UE radio bearer context, wherein the reconfiguration response message includes the first AP ID allocated by the centralized unit to uniquely identify the UE, the second AP ID allocated by the distributed unit to uniquely identify the UE, and a list of modified data radio bearers, as recited in independent claims 31 and 41.
With regards to claims 26, 31, 36 and 41, the closest prior art reference of record, Yiu et al. (US Publication 2019/0313296), discloses the multi-layer protocol stack is split between the central unit and the distributed unit, with the CU including the higher logical layers in the layer hierarchy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472